Citation Nr: 0433957	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  03-11 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to a compensable initial rating for 
bursitis/tendonitis of the right shoulder.  

3.  Entitlement to a compensable initial rating for residuals 
of a right elbow fracture.  

4.  Entitlement to a compensable initial rating for a lateral 
collateral ligament injury of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to May 
1989, and from September 1990 to May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a left 
shoulder disability.  The veteran was also awarded service 
connection for bursitis/tendonitis of the right shoulder, for 
residuals of a right elbow fracture, and for a lateral 
collateral ligament injury of the left knee, all with a 
noncompensable initial rating.  In October 2001, the veteran 
filed a Notice of Disagreement regarding these 
determinations, and was sent a March 2003 Statement of the 
Case by the RO.  In April 2003, he filed a VA Form 9, 
perfecting his appeal of these issues.  In July 2004, he 
testified before the undersigned member of the Board, seated 
at the RO.  


The issue of entitlement to compensable initial ratings for 
left knee and right shoulder disabilities are addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The duties to notify and assist have been satisfied.  

2.  The veteran does not have a current left shoulder 
disability.  

3.  The veteran's residuals of a fracture of the right elbow 
include extension limited to 15º, with weakness and pain on 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
left shoulder disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).  

2.  The criteria for the award of a 10 percent rating for the 
veteran's residuals of a fracture of the right elbow are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5205-13 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of these claims, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the March 2003 
Statement of the Case, and May 2001 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Miami, FL, and these 
records were obtained.  Private medical records have been 
obtained from R.M.L., M.D.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA medical examinations in conjunction 
with his claims; for these reasons, his appeals are ready to 
be considered on the merits.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court held 
that 38 U.S.C.A. § 5103(a) requires VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in August 2001, 
subsequent to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in March 
2003, in light of the additional development performed 
subsequent to August 2001.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  


I. Service connection - Left shoulder disability

The veteran seeks service connection for a left shoulder 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

According to his service medical records, the veteran had no 
disabilities of the left shoulder at the time he entered 
active military service.  In October 1992, the veteran sought 
treatment for a pulling injury to his left shoulder.  He felt 
a spasm and twitch along the left shoulder and neck.  On 
physical examination his left shoulder was tender, but 
displayed full range of motion.  A sprain of the left 
shoulder was diagnosed.  He returned for treatment in 
November 1992, again reporting pain of the left shoulder with 
motion.  The final assessment was to rule out overuse 
syndrome versus subcoracoid bursitis.  He was given 
medication and told to rest his shoulder.  On his August 1998 
service separation examination, no abnormalities of the 
veteran's upper extremities were noted.  However, on his 
concurrent report of medical history, he noted a history of 
painful or "trick" shoulder or elbow.  The veteran also 
noted a history of shoulder surgery during service, but did 
not specify whether his right or left shoulder had been 
operated upon.  As was noted in the introduction, the veteran 
has already been granted service connection for a right 
shoulder disability.  

Subsequent to service, the medical record is negative for any 
diagnosis of or treatment for a left shoulder disability.  At 
his July 2004 hearing, the veteran stated that no private 
physician had examined his left shoulder since service.  
Additionally, he did not report a left shoulder disability at 
the time of his April 2002 VA orthopedic examination.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against the award of 
service connection for a left shoulder disability, as the 
veteran has not submitted evidence of a current left shoulder 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the veteran did seek treatment on several 
occasions for a left shoulder injury during military service 
in 1992, no such injury was noted on his service separation 
medical examination in August 1998, suggesting his 1992 
injury was acute and transitory.  Likewise, the veteran has 
not presented medical evidence of a left shoulder disability 
subsequent to service.  Although the veteran has sought both 
VA and private medical treatment since his September 1998 
separation, no medical record has been presented of a current 
left shoulder disability.  In the absence of any evidence of 
a current disability, service connection for a left shoulder 
disability must be denied.  Id.  

The veteran has himself suggested he has a current diagnosis 
of a left shoulder disability which was initially incurred 
during service; however, as a layperson, his statements 
regarding medical diagnosis, causation, and etiology are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the veteran has not presented competent evidence of a 
current left shoulder disability, service connection for such 
a disability must be denied.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Compensable initial rating - Residuals of a right elbow 
fracture

The veteran also seeks a compensable initial rating for his 
service-connected residuals of a right elbow fracture.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

Disabilities of the elbow are rated under Diagnostic Codes 
5206-7, for limitation of extension or flexion of the 
forearm.  Under Diagnostic Code 5206, for limitation of 
flexion, a noncompensable rating is granted for flexion 
limited to 110º, a 10 percent rating is granted for 100º of 
flexion, and a 20 percent rating is granted for flexion 
limited to 90º.  Diagnostic Code 5207 provides a 10 percent 
rating for extension to 45º.  A 10 percent rating is also 
assigned for extension limited to 60º, and a 20 percent 
rating is assigned for 75º of extension.  In every case where 
the requirements for a compensable rating are not met, a zero 
percent evaluation may be assigned, even if the diagnostic 
schedule does not provide for such a noncompensable 
evaluation.  38 C.F.R. §  4.31 (2004).  Because the veteran 
is right-handed, the disability ratings assigned for major 
(dominant) extremities will be used.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5206-7 (2004).  

The veteran underwent VA orthopedic examination in April 
2002, at which time he gave a history of a right elbow 
fracture during military service.  His fracture was 
surgically repaired at that time.  However, he has continued 
to experience pain and some limitation of motion of the right 
elbow since service separation.  Weakness of the right upper 
extremity was also reported.  On objective examination, he 
had full flexion but extension was limited to 15º.  No other 
disability of the right elbow was noted.  

As was noted in the introduction, the veteran testified in 
July 2004 before the Board regarding his right elbow 
disability.  He stated that his right elbow continues to give 
him pain and results in weakness of the right arm.  As a 
consequence, he must limit the amount of weight he can carry.  

After reviewing the totality of the record, the Board notes 
that the veteran does not meet the minimum requirements for a 
compensable rating under the criteria for limitation of 
motion of the right elbow, as he has both flexion in excess 
of 100º, and extension in excess of 45º.  Therefore, a 
compensable initial rating under Diagnostic Codes 5206-7 is 
not warranted.  However, the Board also notes 38 C.F.R. 
§ 4.59, which states that VA intends to recognize "actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint."  38 C.F.R. § 4.59 (2004).  Therefore, 
because the veteran gave credible testimony at his July 2004 
hearing regarding his pain and weakness of the right elbow 
joint, a minimum rating of 10 percent is assignable for these 
symptoms.  

However, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for his residuals 
of a right elbow fracture.  As was previously noted, he does 
not meet the criteria for a higher initial rating based on 
limitation of motion.  Additionally, the objective findings 
of record do not reveal ankylosis or other disability of the 
elbow, or other impairment of the radius and/or ulna, as 
would support an increased initial rating under Diagnostic 
Codes 5205 and 5208-13.  Therefore, an initial rating in 
excess of 10 percent is not warranted.  Likewise, because the 
veteran's right elbow disability has not demonstrated 
disability in excess of 10 percent at any time during the 
course of this appeal, a staged rating is not warranted in 
the present case.  See Fenderson, supra.  

The Board is also cognizant that another separate disability 
rating may be assigned for scars that are poorly nourished, 
with repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban, supra; 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (2004).  In the present case however, while 
the veteran has a surgical scar of the right elbow resulting 
from his surgical repair of that joint, no specific 
impairment has been directly attributed by a medical examiner 
to the veteran's scar.  Additionally, at his July 2004 
personal hearing, the veteran denied that his scar was tender 
or painful.  Accordingly, the preponderance of the evidence 
is against another separate disability rating at this time 
for scar of the right elbow.  

In conclusion, the preponderance of the evidence supports a 
compensable rating of 10 percent and no higher for the 
veteran's service-connected residuals of a fracture of the 
right elbow.  As a preponderance of the evidence is against 
the award of an increased rating in excess of 10 percent, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.  

Entitlement to an initial rating of 10 percent for residuals 
of a fracture of the right elbow is granted, subject to 
regulations applicable to the payment of monetary benefits.  


REMAND

The veteran seeks compensable initial ratings for his right 
shoulder disability and lateral collateral ligament injury of 
the left knee.  When the knee was most recently examined by a 
VA physician in April 2002, the examiner noted a history of a 
left knee injury, but then offered physical findings 
regarding the veteran's right knee.  In addition, the 
veteran's description of his right shoulder symptoms during 
the July 2004 hearing was qualitatively different from the 
April 2002 examination report.  Specifically, his complaints 
are of subluxation or dislocation, with guarding of motion.  
Therefore, a new VA examination is required in order to 
obtain findings specific to the veteran's right shoulder and 
left knee disabilities.  The VA has an obligation to obtain 
such an examination when it becomes necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  

Therefore, in light of the above, this appeal is REMANDED for 
the following additional development:

1.	The RO should schedule the veteran 
for a VA orthopedic examination to 
assess the severity of his service-
connected left knee and right shoulder 
disabilities.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All necessary 
clinical testing should be performed, to 
include range of motion studies (in 
degrees), and the examiner should review 
the results of any testing prior to 
completion of the examination report.  
The examiner should determine whether 
there is weakened movement, excess 
fatigability, or incoordination of the 
affected joint.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional 
limitation of motion of the left knee 
due to such factors.  The examiner 
should express an opinion as to whether 
pain significantly limits functional 
ability during flare-ups or when the 
left knee is used repeatedly over a 
period of time.  This determination also 
should be portrayed, if feasible, in 
terms of the degree of additional range 
of motion loss due to pain on use during 
flare-ups.  The examiner should note 
whether the veteran has any lateral 
instability or recurrent subluxation of 
the left knee joint, and if so, whether 
his resulting impairment is severe, 
moderate, or slight.  The examiner 
should determine whether there is 
subluxation or dislocation of the right 
shoulder, and if so,  (a) the frequency 
of episodes and the point at which any 
guarding occurs; and (b) whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) 
that the subluxation or dislocation is 
related to the diagnosed capsulitis or 
otherwise to disease or injury in 
service.  The medical basis for all 
opinions expressed should also be given.  

2.	Thereafter, the RO must review any 
additional evidence added to the record 
subsequent to the most recent 
Supplemental Statement of the Case, and 
reconsider the veteran's claim for a 
compensable initial rating for his 
service-connected left knee disability.  
If the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



